People v Remigio (2021 NY Slip Op 01519)





People v Remigio


2021 NY Slip Op 01519


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Ind No. 5117/14 Appeal No. 13354 Case No. 2018-1209 

[*1]The People of the State of New York, Respondent,
vJose Remigio, Defendant-Appellant.


Caprice R. Jenerson, Office of The Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rachel Bond of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered April 12, 2017, convicting defendant, pursuant to his guilty plea, of attempted robbery in the first degree, and sentencing him to a term of 3½ years, held in abeyance, and the matter remanded for further proceedings in accordance herewith.
Defendant was deprived of effective assistance of counsel when his attorney failed to advise him that his guilty plea to an aggravated felony would result in mandatory deportation, but rather indicated that the plea "may very well result" in deportation. The matter is held in abeyance to afford defendant the opportunity to move to vacate his plea upon a showing that there is a reasonable probability that he would not have pleaded guilty had he been made aware of the deportation consequences of his plea (see e.g. People v Johnson, 165 AD3d 556 [1st Dept 2018]).
M-239- PEOPLE V JOSE REMIGIO
Motion to take judicial notice of a criminal court record granted.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021